Citation Nr: 1800363	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure; and if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a left arm disability.

3. Entitlement to restoration of a 70 percent rating for service-connected traumatic brain injury (TBI) with a cognitive disorder, effective October 1, 2012.

4. Entitlement to a rating in excess of 70 percent for service-connected TBI with a cognitive disorder.

5. Entitlement to the restoration of a 10 percent rating for major depressive disorder (MDD), effective October 1, 2012.

6. Entitlement to a rating in excess of 10 percent for MDD.

7. Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disorder (COPD).

8. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that additional medical records have been associated with the claims file since the last adjudication of the claims on appeal.  However, a review of those records shows that they are either not pertinent to the claims currently on appeal, or are redundant and cumulative of evidence already of record in the claims file.  More specifically, the additional VA and private treatment records note the prostate cancer as an active problem currently undergoing treatment and/or observation, and show current complaints, but otherwise do not discuss the history or etiology of the condition with respect to the Veteran's active service.  As the records are not pertinent or are redundant, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as neither waiver of new evidence nor issuance of another supplemental statement of the case is required.  See 38 C.F.R. §§ 19.31(b); 20.1304(c) (2017).

This matter was previously before the Board, most recently in September 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to an increased rating for MDD, entitlement to an increased rating for COPD, and entitlement to an increased rating for a TBI with cognitive impairment; and of entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed February 2010 rating decision denied the issue of entitlement to service connection for prostate cancer.

2. The evidence associated with the claims file subsequent to the February 2010 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer. 

3. At the March 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim of entitlement to service connection for a left arm disability.

4. An improvement in the Veteran's service-connected with cognitive disorder was not adequately demonstrated by the evidence of record at the time of the July 2012 rating decision reducing the rating for the disability from 70 percent to 40 percent, effective October 1, 2012.

5. An improvement in the Veteran's service-connected MDD was not adequately demonstrated by the evidence of record at the time of the July 2012 rating decision reducing the rating for the disability from 10 percent to 0 percent (noncompensable), effective October 1, 2012.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for left arm disability have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).

3. The 70 percent rating for a TBI with a cognitive disorder was not properly reduced.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8045 (2017).

4. The 10 percent rating for MDD was not properly reduced.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely substantive appeal.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. § 20.200 (2017).  A substantive appeal may be withdrawn in writing by an appellant or representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a left arm disability in the January 2014 rating decision.  In March 2015, the Veteran perfected an appeal of that issue.

At the Veteran's March 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed on the record his desire to withdraw the claim for entitlement to service connection for a left arm disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the claim.  Therefore, the appeal of the claim for entitlement to service connection for a left arm disability must be dismissed.  38 C.F.R. § 20.204 (2017).

Claim to Reopen

The Veteran asserts that he has prostate cancer due to active service.  

A February 2010 rating decision denied service connection for prostate cancer based on a finding that there was no evidence that the disability was incurred in or aggravated by active service, or diagnosed to a compensable degree within one year of discharge.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the February 2010 decision included the following: service treatment records (STRs), military personnel records (MPRs); and, post-service treatment records, including VA Medical Center treatment records which were noted to contain confirmation of the diagnosis of prostate cancer.
 
The evidence that has been received since the February 2010 rating decision includes the following: additional VA Medical Center and private treatment records, which further confirmation of the diagnosis and treatment for prostate cancer, as well as a hearing transcript from March 2017.

The Board finds that the evidence added to the record since the February 2010 rating decision is not new and material.  The additional medical evidence is redundant and does not speak to the reasons the claim was denied.  Specifically, there is still no indication from the evidence of record, including the additional VA treatment records, that the Veteran's prostate cancer may be related to his active service.  The record is silent for any additional documentary evidence of the Veteran's exposure to herbicides, to include Agent Orange while in Thailand, or competent medical opinion supporting a nexus between the Veteran's prostate disability and his active service.  In addition, the Veteran explicitly stated at the hearing that with respect to his prostate cancer claim, that he did not have any new and material evidence to present.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for prostate cancer is not warranted.

Ratings Reductions

Propriety of Traumatic Brain Injury Rating Reduction

The Veteran contends that the reduction of his rating from 70 to 40 percent for his service-connected TBI with cognitive disorder was improper, and that the 70 percent rating should be restored.  Having reviewed the evidence of record, the Board finds that restoration of the 70 percent rating for the Veteran's TBI, effective October 1, 2012, is warranted.

The rating assigned for TBI is determined based on evaluation of the level impairment in various facets of impairment, with a single overall rating assigned based on the level of the highest facet.  38 C.F.R. § 4.124a, Code 8045, Evaluation of Cognitive Impairment and Subjective Symptoms.  Notably, when symptoms evaluated under Diagnostic Code 8045 overlap with symptoms of another, comorbid disability, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran was initially granted a 70 percent rating based on medical findings (per April 2010 VA examination) of level 3 impairment in the "Memory, attention, concentration, executive functions" facet; no other facet was rated higher than level 2 impairment (which is consistent with a 40 percent rating).  TBIs are rated based on the highest severity level of the highest facet as follows: 0 equals a 0 (noncompensable) percent rating; 1 equals a 10 percent rating; 2 equals a 40 percent rating; and 3 equals a 70 percent rating.

The March 2012 rating decision proposing the reduction, and the July 2012 rating decision effectuating the reduction, noted that such reduction was prompted by the Veteran's re-evaluation at the November 2011 VA examination, most notably the improvement in the evaluation of the Veteran's memory, attention, concentration and executive function.  For rating reductions (in effect less than 5 years), it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Therefore, the Board will focus only upon the propriety of the reduction-specifically, whether the competent evidence warranted a reduction in the assigned rating.

At a January 2011 VA examination, the Veteran reported moderate impairment of memory, attention, and concentration which resulted in a moderate functional impairment.  In addition, he exhibited difficulty with planning, organization, and problem solving.  He was noted to be inflexible and not always capable of exercising good judgment.

At a November 2011 VA examination, the Veteran's memory loss and subjective symptom facets were evaluated at level 1 based on a complaint of mild memory impairment without objective evidence on testing.  On that basis, the Veteran was assigned a 40 percent disability rating.  However, at the examination, the Veteran reported that he was only capable of properly planning, organizing and prioritizing less than half of the time.  He indicated that although he established goals, he could not identify what was required to solve problems.  He was reported to be incapable of making appropriate decisions, and to remember from one situation to the next what was successful.  He was noted to be unable to consistently identify all of the variables needed to exercise good judgment.

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board finds that the evidence of record is in dispute as to whether the Veteran's disability has actually improved.  Specifically, the Board notes that although the examiner at the time of the November 2011 examination indicated that the Veteran exhibited mild memory loss, upon examination the Veteran's symptoms are more indicative of at least moderate impairment, warranting an evaluation of 3.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and the reduction of the Veteran's rating for his TBI with cognitive disorder was improper.  Accordingly, restoration of a 70 percent rating for TBI with cognitive disorder effective October 1, 2012, is warranted.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017).




Propriety of Major Depressive Disorder Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work; and, whether the examination reports reflecting such change are based upon a thorough examination.   Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

As a general rule, when a rating has been in effect for less than five years, reexamination disclosing improvement will warrant reduction in rating.  38 C.F.R. §3.344 (c).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107(a) (2012); Brown v. Brown, 5 Vet. App. at 421.  Here, the 10 percent rating for MDD was in place less than five years, from July 30, 2010, to October 1, 2012, so the elevated safeguards for reductions do not apply.  38 C.F.R. § 3.344 (c).

Nevertheless, the Board has reviewed the record and finds that the criteria for the reduction from 10 to 0 percent for MDD were not met and the reduction was improper.  38 C.F.R. § 3.105(e).

MDD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 
10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A noncompensable rating is warranted where no mental condition has been formally diagnosed, or symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

At an April 2010 examination, the Veteran reported moodiness and occasional verbal aggression in the workplace.  He stated that he experienced occasional nervousness and/or anxiety and was prone to conflict with others.  Upon objective mental status examination, the examiner observed mild impairment of memory, attention, and concentration.  Social interaction was noted to be occasionally inappropriate.  On the basis of that examination, the Veteran was assigned a 10 percent rating for his MDD associated with head injury residuals.

At a January 2011 VA examination, the Veteran exhibited moderately impaired judgment and reported occasional anxiety.  With respect to employment, he reported irritability, aggression, and an overall lack of empathy, flexibility, and motivation.

At a November 2011 VA examination, the Veteran reported symptoms manifested primarily by low energy and mild short term memory impairment.  He reported those symptoms were constant and on-going.  He relayed that they had a mild impact on total daily functioning.  The Veteran reported that he was not currently in a romantic relationship, but had a good relationship with his children from previous marriages.  The mental status examination was otherwise normal.  He reported a stable employment history and a good relationship with his employers and co-workers.  He stated that his current unemployment was not due to his mental health condition.  The examiner confirmed mild memory impairment.  With respect to the Veteran's cognitive function, the examiner reported on-going difficulty with irritability, impulsivity, apathy, aggression and lack of motivation.  The examiner also documented moderately impaired judgment.  On the basis of the evidence, the VA examiner opined the Veteran's symptoms were more correctly aligned with a cognitive disorder associated with his head injury, rather than a major depressive disorder because no depression was evident at the time of the examination.  He further opined that, among others the Veteran's symptoms of memory impairment, irritability, and aggression were most clearly associated with the cognitive disorder.  Based on those examination findings, the Veteran's rating for MDD was reduced to noncompensable.

As discussed above, the Veteran's rating shall not be reduced unless an improvement in the disability is shown to have occurred.  The Board finds that the evidence of record does not show that the Veteran's symptoms of his MDD have improved to the point that they do not cause social or occupational impairment.  In fact, over the course of the Veteran's various examinations, the symptoms appear to be essentially unchanged.  As such, a reduction in rating cannot be based on the same symptoms that were used to support the assignment of a higher rating.  The Board acknowledges that the symptoms associated with the Veteran's MDD significantly overlap with those associated with his service-connected TBI with cognitive disorder.  However, the Board finds that there is a sufficient distinction of symptoms so as to warrant the assignment of the separate ratings without violation of 38 C.F.R. § 4.14 (2017).  

Therefore, the Board finds that the preponderance of the evidence is for the claim and the reduction of the rating for MDD from 10 percent to noncompensable was not proper.  Accordingly, restoration of the 10 percent rating for MDD, effective October 1, 2012, is warranted.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017).
 

ORDER

New and material evidence has not been presented, and reopening of the claim of entitlement to service connection for prostate cancer is denied.

The claim for entitlement to service connection for a left arm disability is dismissed.

Entitlement to restoration of a 70 percent rating for TBI with cognitive disorder from October 1, 2012, is granted.

Entitlement to restoration of a 10 percent rating for MDD from October 1, 2012, is granted.


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.

The Veteran was last afforded a VA examination in connection with his claim for an increased rating for a respiratory disability, to specifically include COPD, in August 2013.  The Veteran has asserted that the symptoms of his COPD have worsened.  At his March 2017 hearing, he indicated that he has increased difficulty breathing, even upon minimal exertion.  He also indicated that he becomes nervous and shaky.

The Veteran was last afforded a VA examination of his TBI with cognitive disorder and MDD in November 2011.  The Veteran has asserted that the symptoms of his TBI and/or major depressive disorder have worsened.  In particular, the Veteran has stated he experiences more frequent muscle tremors, increased irritability and depression, and greater short term memory impairment since the last examination.  

As there is an indication from the record that the symptoms of the Veteran's respiratory disability, TBI with cognitive disorder, and MDD have increased in severity since his last VA examinations, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected respiratory disability, TBI with cognitive disorder, and MDD.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remaining claims on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected respiratory disability, to include COPD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner determines that the Veteran's respiratory disability impacts his ability to maintain employment, the examiner must provide specific information as to what accommodations would be required to account for his respiratory disability in order for the Veteran to maintain gainful employment.  

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected TBI with cognitive disorder.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner determines that the Veteran's TBI with cognitive disorder impacts his ability to maintain employment, the examiner must provide specific information as to what accommodations would be required to account for his TBI with cognitive disorder in order for the Veteran to maintain gainful employment.

4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected MDD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner determines that the Veteran's MDD impacts his ability to maintain employment, the examiner must provide specific information as to what accommodations would be required to account for his MDD in order for the Veteran to maintain gainful employment.

5. Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

6. Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


